Citation Nr: 1737216	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-40 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Boise, Idaho Regional Office(RO) of the Department of Veterans Affairs (VA), which granted service connection for tinnitus and right ear hearing loss but denied service connection for left ear hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his left ear hearing loss disability is likely related to active military service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist him in the development of his claims. 
II. Legal Criteria, Factual Background, and Analysis

The Veteran contends his current left ear hearing loss was caused by noise exposure in active service and that during service he was a jet engine mechanic on F89 and F102 fighter aircraft, that his daily job involved working on aircraft engines while they were running, and that hearing protection was not provided.  He contends his entire career was spent on the active flight light, exposed to aircraft he was servicing and aircraft in the vicinity.  He reports that post-military he was not exposed to hazardous noises as he worked for Boeing making interior parts for one year and then worked at the post office for 20 years. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, review of the audiometric testing conducted at the November 2012 VA examination reveals that the Veteran has left (and right) hearing loss disability as defined by 38 C.F.R. § 3.385. 

Service treatment records (STRs) show that on the Veteran's separation examination in August 1958, audiometric testing revealed an elevated threshold of 55 in the right ear at 4000 Hertz.  On his DD Form 214, it was noted that the Veteran's military occupational specialty was jet aircraft mechanic. 

On the November 2012 VA examination, the examiner opined that the Veteran's right ear hearing loss was as likely as not caused by or a result of an event in service, noting that there was evidence of hearing loss in the right ear at the time of his service separation examination.  Based on this VA examiner's opinion, service connection for right ear hearing loss was granted.

With regard to a relationship between the Veteran's left ear hearing loss and his conceded noise exposure in active service, the Board notes that the Veteran is competent to report that he was exposed to noise in service and that he has had hearing loss since then.  Moreover, review of the October 2014 SOC (statement of the case) shows that VA has essentially conceded he was exposed to excessive noise in service.  To the extent that the November 2012 VA audiological examiner opined that the Veteran's left ear hearing loss was not related to his military service, the Board finds such opinion is of limited probative value as the opinion was based on a finding that at separation, the Veteran had normal hearing sensitivity in his left ear at the time of his separation in August 1958.  

In that regard, the Board notes that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ), is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As noted above, in granting service connection for right ear hearing loss, VA conceded the Veteran's excessive noise exposure in service.  In light of this, as well as his credible lay history of having left ear hearing loss during and since service, and a finding of left ear hearing loss disability under 38 C.F.R. 3.385 during the pendency of the claim, the Board finds that the competent evidence is in relative equipoise as to whether the Veteran's left ear hearing loss may be related to active service.  Accordingly, resolving reasonable doubt in his favor, the Board concludes that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


